REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
LIONS GATE ENTERTAINMENT CORP.
AND
THE PERSONS LISTED ON THE
SIGNATURE PAGES HEREOF
DATED AS OF OCTOBER 22, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1   1.1  
Defined Terms
    1   1.2  
General Interpretive Principles
    4   ARTICLE II DEMAND REGISTRATION     5   2.1  
Demand Registration.
    5   2.2  
Effective Registration
    5   2.3  
Underwritten Offerings
    6   2.4  
Priority on Demand Registrations
    6   2.5  
Withdrawal and Cancellation of Registration
    6   2.6  
Registration Statement Form
    7   ARTICLE III PIGGYBACK REGISTRATIONS     7   3.1  
Holder Piggyback Registration
    7   3.2  
Priority on Piggyback Registrations
    8   3.3  
Withdrawals
    9   3.4  
Underwritten Offerings
    10   ARTICLE IV SHELF REGISTRATION     10   4.1  
Shelf Registration Filing
    10   4.2  
Required Period and Shelf Registration Procedures
    10   4.3  
Underwritten Shelf Offerings
    11   ARTICLE V STANDSTILL AND SUSPENSION PERIODS     12   5.1  
Lionsgate Standstill Period
    12   5.2  
Suspension Period
    13   5.3  
Holder Standstill Period
    14   ARTICLE VI REGISTRATION PROCEDURES     14   6.1  
Lionsgate Obligations
    14   6.2  
Holder Obligations
    18   ARTICLE VII INDEMNIFICATION     19   7.1  
Indemnification by Lionsgate
    19   7.2  
Indemnification by the Holders
    20   7.3  
Notice of Claims, Etc.
    21   7.4  
Contribution
    22   7.5  
Indemnification Payments; Other Remedies; Primacy of Indemnification
    22   ARTICLE VIII REGISTRATION EXPENSES     23   ARTICLE IX RULE 144     23
 

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE X MISCELLANEOUS     24   10.1  
Notice Generally
    24   10.2  
Successors and Assigns
    26   10.3  
Amendments; Waivers
    26   10.4  
MHR Representative
    26   10.5  
Calculations of Beneficial Ownership
    26   10.6  
No Third Party Beneficiaries
    26   10.7  
Injunctive Relief
    26   10.8  
Termination of Registration Rights; Survival
    26   10.9  
Attorney’s Fees
    27   10.10  
Severability
    27   10.11  
Headings
    27   10.12  
Governing Law; Jurisdiction
    27   10.13  
Counterparts and Facsimile Execution
    27   10.14  
Entire Agreement
    27   10.15  
Further Assurances
    27  

ii



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
October 22, 2009, by and among Lions Gate Entertainment Corp., a corporation
organized and existing under the laws of British Columbia (“Lionsgate”) and the
Holders (as hereinafter defined) of Registrable Securities (as hereinafter
defined), including any Additional Holders (as hereinafter defined) who
subsequently become parties to this Agreement in accordance with the terms of
this Agreement.

ARTICLE I
DEFINITIONS

     1.1 Defined Terms.
     As used in this Agreement, the following capitalized terms (in their
singular and plural forms, as applicable) have the following meanings:
     “Action” has the meaning assigned to such term in Section 7.3 hereof.
     “Additional Holders” means any (i) Affiliate of any Holder or
(ii) Permitted Assignee, in each case who, at any time and from time to time,
owns Registrable Securities, and has agreed to be bound by the terms hereof and
thereby has become a Holder for purposes of this Agreement, all at the relevant
time.
     “Adverse Effect” has the meaning assigned to such term in Section 2.4
hereof.
     “Affiliate” of a Person means any Person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, such other Person. For purposes of this definition, the
term “control” (including the terms “controlling,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement, as the same may be amended, supplemented or
restated from time to time.
     “Bring-Down Suspension Notice” has the meaning assigned to such term in
Section 5.2(b) hereof.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in the Borough of Manhattan,
The City of New York are authorized or obligated by law or executive order to
close.
     “Commission” means the United States Securities and Exchange Commission and
any successor United States federal agency or governmental authority having
similar powers.

 



--------------------------------------------------------------------------------



 



     “Common Shares” means the common shares, no par value per share, of
Lionsgate, as authorized from time to time.
     “Company Indemnified Person” has the meaning assigned to such term in
Section 7.2 hereof.
     “Demand Registration” has the meaning assigned to such term in Section 2.1
hereof.
     “Demand Request” has the meaning assigned to such term in Section 2.1
hereof.
     “DTC” means The Depository Trust Company, or any successor thereto.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations of the Commission
thereunder.
     “FINRA” has the meaning assigned to such term in Section 6.1(n) hereof.
     “Fund Indemnitors” has the meaning assigned to such term in Section 7.5(c)
hereof.
     “Holder” means any Person who is a member of the MHR Group (including any
Additional Holder) who owns Registrable Securities at the relevant time and is
or has become a party to this Agreement.
     “Indemnified Person” has the meaning assigned to such term in Section 7.1
hereof.
     “Indemnitee” has the meaning assigned to such term in Section 7.3 hereof.
     “Inspectors” has the meaning assigned to such term in Section 6.1(k)
hereof.
     “Lionsgate” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
     “Loss” and “Losses” have the meanings assigned to such terms in Section 7.1
hereof.
     “MHR Group” means Mark H. Rachesky, M.D., MHR Fund Management LLC, its
affiliated investment funds and their respective general partners and equity
holders, at any time and from time to time, in each case who are Affiliates of
Mark H. Rachesky and/or MHR Fund Management LLC at the relevant time; provided,
however, that for purposes of determining (A) the MHR Group’s awareness or
knowledge of material adverse information relating to Lionsgate for purposes of
Sections 2.5 and 3.3 hereunder, the “MHR Group” means Mark H. Rachesky, M.D. and
any director, manager, officer or employee of MHR Fund Management LLC or of any
investment fund Affiliated with either Mark H. Rachesky, M.D. or MHR Fund
Management LLC, considered collectively and in the aggregate, and (B) whether
the MHR Group possesses material, non-public information with respect to
Lionsgate for purposes of Section 5.2(c) hereunder, the “MHR Group” means
(x) Mark. H. Rachesky, M.D., (y) any director, manager, officer or employee of
MHR Fund Management LLC or of any investment fund Affiliated with either Mark H.
Rachesky, M.D. or MHR Fund Management LLC who is authorized to conduct trading
activity on behalf of such entities in respect of Lionsgate securities or is
authorized to

2



--------------------------------------------------------------------------------



 



make trading decisions for or on behalf of Mark H. Rachesky, M.D., MHR Fund
Management LLC or any investment fund Affiliated therewith, and (z) any other
employee of MHR Fund Management LLC or any investment fund Affiliated with
either Mark H. Rachesky, M.D. or MHR Fund Management LLC who, if in possession
of material non-public information regarding Lionsgate, would restrict such
entities from trading in Lionsgate securities under the United States federal
securities law, in each case considered collectively and in the aggregate.
     “MHR Representative” means MHR Fund Management LLC or such other member of
the MHR Group as may be designated at any time and from time to time by written
notice from the Holders to Lionsgate in accordance with Section 10.1.
     “Participating Holder” means any Holder on whose behalf Registrable
Securities are registered pursuant to Articles II, III or IV hereof.
     “Permitted Assignee” means any member of the MHR Group who receives
Registrable Securities from a Holder or a Holder’s Affiliates and who agrees to
be bound by the terms hereof and thereby has become a Holder for purposes of
this Agreement.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
     “Piggybacking Holders” has the meaning assigned to such term in Section 3.2
hereof.
     “Piggyback Registration” has the meaning assigned to such term in
Section 3.1 hereof.
     “Piggyback Request” has the meaning assigned to such term in Section 3.1
hereof.
     “Prospectus” means the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus and all material incorporated
by reference in such prospectus.
     “Records” has the meaning assigned to such term in Section 6.1(k) hereof.
     “register,” “registered” and “registration” mean a registration effected by
preparing and filing with the Commission a Registration Statement on an
appropriate form in compliance with the Securities Act, and the declaration or
order of the Commission of the effectiveness of such Registration Statement
under the Securities Act.
     “Registrable Securities” means (i) Common Shares and (ii) any securities
that may be issued or distributed or be issuable in respect thereof, including
by way of stock dividend, stock split or other similar distribution, payment in
kind with respect to any interest payment, merger, consolidation, exchange
offer, recapitalization or reclassification or similar transaction or exercise
or conversion of any of the foregoing, in the case of each of foregoing clauses
(i) and (ii) which are held by any of the Holders now or at any time in the
future; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute “Registrable Securities” for purposes of
this Agreement if and when (i) a Registration Statement with respect to the sale
of such securities shall have been declared effective under the Securities Act
and such

3



--------------------------------------------------------------------------------



 



securities shall have been disposed of pursuant such Registration Statement,
(ii) such securities are distributed pursuant to Rule 144, (iii) such securities
are otherwise sold or transferred (other than in a transaction under clause
(i) or (ii) above) by a Person in a transaction in which such Person’s rights
under this Agreement are not assigned, (iv) such securities are no longer
outstanding or (v) such securities are, in the reasonable determination of the
Holder thereof, otherwise freely transferable by such Holder without any
restriction under the Securities Act at the time such Holder consummates the
sale or transfer of such securities.
     “Registration Statement” means any registration statement of Lionsgate
filed with, or to be filed with, the Commission under the rules and regulations
promulgated under the Securities Act, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.
     “Requesting Holder(s)” has the meaning assigned to such term in Section 2.1
hereof.
     “Rule 144” means Rule 144 (or any similar provision then in force)
promulgated under the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.
     “Shelf Registration Statement” has the meaning assigned to such term in
Section 4.1(a) hereof.
     “Suspension Notice” has the meaning assigned to such term in Section 5.2(b)
hereof.
     “Suspension Period” has the meaning assigned to such term in Section 5.2(a)
hereof.
     “Ten Percent Holder” means any Person that beneficially owns, at the
relevant time, at least 10% of the then outstanding Common Shares and is a party
to a registration rights agreement with Lionsgate.
     “Underwritten Offering” means a registration in which securities of
Lionsgate are sold to an underwriter or underwriters on a firm commitment basis
for reoffering to the public.

     1.2 General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits and schedules
hereto), and references herein to “Sections” refer to Sections of this
Agreement. The words “include,” “includes” and “including,” when used in this
Agreement, shall be deemed to be followed by the words “without limitation.”

4



--------------------------------------------------------------------------------



 



ARTICLE II
DEMAND REGISTRATION

     2.1 Demand Registration. Subject to the provisions contained in this
Section 2.1 and in Sections 5.2 and 5.3 hereof, any Holder or group of Holders
may, from time to time (each, a “Requesting Holder” and collectively, the
“Requesting Holders”), make a request in writing (a “Demand Request”) that
Lionsgate effect the registration under the Securities Act of any specified
number of shares of Registrable Securities held by the Requesting Holder(s) (a
“Demand Registration”); provided, however, that Lionsgate shall in no event be
required to effect:
          (a) more than two (2) Demand Registrations in the aggregate;
          (b) more than one (1) Demand Registration in any 12-month period; and
          (c) any Demand Registration if the Shelf Registration Statement is
then effective, and such Shelf Registration Statement may be utilized by the
Requesting Holders for the offering and sale of all of their Registrable
Securities without a requirement under the Commission’s rules and regulations
for a post-effective amendment thereto.
     Subject to the provisions contained in this Section 2.1 and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Lionsgate shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than 60 days after receiving a Demand Request, such Registrable Securities
as may be requested by such Requesting Holders in their Demand Request.
Lionsgate shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing.

     2.2 Effective Registration. A registration shall not count as a Demand
Registration under this Agreement (i) unless the related Registration Statement
has been declared effective under the Securities Act and has remained effective
until such time as (x) all of such Registrable Securities covered thereby have
been disposed of in accordance with the intended methods of disposition by the
Participating Holders (but in no event for a period of more than 180 days after
such Registration Statement becomes effective not including any Suspension
Periods) or (y) a majority of the Registrable Securities covered thereby held by
the Requesting Holders have been withdrawn or cancelled from such Demand
Registration (other than as contemplated by the first sentence of Section 2.5);
(ii) if, after a Registration Statement has become effective, an offering of
Registrable Securities pursuant to such Registration Statement is terminated by
any stop order, injunction, or other order of the Commission or other
governmental agency or court, unless and until (x) such stop order or injunction
is removed, rescinded or otherwise terminated, (y) any Requesting Holder
thereafter elects, in its sole discretion, to continue the offering and (z) the
related Registration Statement remains effective until the time periods
specified in subclauses (x) and (y) of clause (i) above; or (iii) if pursuant to
Section 2.4 hereof, the Requesting Holders are cut back to fewer than 75% of the
Registrable

5



--------------------------------------------------------------------------------



 



Securities requested to be registered in the aggregate and at the time of the
request there was not in effect the Shelf Registration Statement.

     2.3 Underwritten Offerings. If any Requesting Holder in the case of an
offering pursuant to a Demand Registration so elects, such offering shall be in
the form of an Underwritten Offering. With respect to any such Underwritten
Offering pursuant to a Demand Registration, Lionsgate shall select an investment
banking firm of national standing to be the managing underwriter for the
offering, which firm shall be reasonably acceptable to the Requesting Holders.

     2.4 Priority on Demand Registrations. With respect to any Demand
Registration (including any Underwritten Offering of Registrable Securities
pursuant to a Demand Registration), no securities to be sold for the account of
any Person (including Lionsgate) other than the Requesting Holders shall be
included in a Demand Registration; provided that securities to be sold for the
account of Lionsgate and any Ten Percent Holder may be included in such Demand
Registration if, and only if, the managing underwriter advises the Requesting
Holders and Lionsgate in writing (or, in the case of a Demand Registration not
being underwritten, the Requesting Holders determine in good faith after
considering the relevant facts and circumstances at the relevant time) that the
inclusion of such securities shall not adversely affect the price or success of
the offering by the Requesting Holders (an “Adverse Effect”). Furthermore, in
the event that the managing underwriter advises the Requesting Holders in
writing (or the Requesting Holders determine, as applicable, in good faith after
considering the relevant facts and circumstances at the relevant time) that the
amount of Registrable Securities proposed to be included in such Demand
Registration by the Requesting Holders is sufficiently large (even after
exclusion of all securities proposed to be sold for the account of Lionsgate or
any Ten Percent Holder pursuant to the immediately preceding sentence) to cause
an Adverse Effect, the number of Registrable Securities to be included in such
Demand Registration shall be allocated among all such Requesting Holders pro
rata for each Holder based on the percentage derived by dividing (i) the number
of Registrable Securities that each such Holder requested to be included in such
Demand Registration by (ii) the aggregate number of Registrable Securities that
all Requesting Holders requested to be included in such Demand Registration;
provided, however, that if, as a result of such proration, any Requesting Holder
shall not be entitled to include in a registration all Registrable Securities of
the class or series that such Holder had requested to be included, such Holder
may elect to withdraw its request to include such Registrable Securities in such
registration or may reduce the number requested to be included; provided,
however, that (a) such request must be made in writing prior to the earlier of
the execution of the underwriting agreement, if any, or the execution of the
custody agreement with respect to such registration, if any, and (b) such
withdrawal or reduction shall be irrevocable.

     2.5 Withdrawal and Cancellation of Registration. Any Participating Holder
may withdraw its Registrable Securities from a Demand Registration at any time
and any Requesting Holders shall have the right to cancel a proposed Demand
Registration of Registrable Securities pursuant to this Article II in accordance
with the first sentence of Section 3.3 hereof (i) when the request for
cancellation is based upon material adverse information relating to Lionsgate
that none of the members of the MHR Group were aware of at the time of the
Demand Request (including, for the avoidance of doubt, material adverse
information that is materially different from the information that the MHR Group
was aware of at the time of the Demand

6



--------------------------------------------------------------------------------



 



Request), (ii) if a Suspension Period occurs after a Demand Request but before
the Registrable Securities covered by such Demand Request are sold, transferred,
exchanged or disposed of in accordance with such Demand Request, or (iii) if
Lionsgate has breached its obligations hereunder with respect to such Demand
Registration and such breach has caused, or would reasonably be expected to
cause, an Adverse Effect. Upon such cancellation, Lionsgate shall cease all
efforts to secure registration with respect to Registrable Securities of
Participating Holders and such Demand Registration shall not be counted as a
Demand Registration under this Agreement for any purpose; provided, however,
that notwithstanding anything to the contrary in this Agreement, Lionsgate shall
be responsible for the expenses of the Participating Holders incurred in
connection with such cancelled registration through the date that is four
(4) Business Days after the date on which any Participating Holders (X) had a
right to cancel pursuant to the foregoing clauses (i) or (ii), or (Y) became
aware of their right to cancel pursuant to the foregoing clause (iii), in each
of clauses (X) and (Y) to the extent such expenses are as described in clauses
(i) through (x) of the first sentence of Article VIII hereof. Any expense
reimbursement paid pursuant to clause (Y) of the immediately preceding sentence
shall be in addition to any other remedy to which the Participating Holders may
be entitled in law or in equity (but, for the avoidance of doubt, the
Participating Holders may not recover the same expense twice).

     2.6 Registration Statement Form. Registrations under this Article II shall
be on such appropriate registration form of the Commission then applicable to
Lionsgate (i) as shall be selected by Lionsgate and as shall be reasonably
acceptable to the Requesting Holders and (ii) as shall permit the disposition of
the Registrable Securities in accordance with the intended method or methods of
disposition specified in the applicable Holders’ requests for such registration.
Notwithstanding the foregoing, if, pursuant to a Demand Registration,
(x) Lionsgate proposes to effect registration by filing a registration statement
on Form S-3 (or any successor or similar short-form registration statement),
(y) such registration is in connection with an Underwritten Offering and (z) the
managing underwriter shall advise Lionsgate in writing that, in its or their
opinion, the use of another form of registration statement (or the inclusion,
rather than the incorporation by reference, of information in the Prospectus
related to a registration statement on Form S-3 (or other short-form
registration statement)) is of material importance to the success of such
proposed offering, then such registration shall be effected on such other form
(or such information shall be so included in such Prospectus).

ARTICLE III
PIGGYBACK REGISTRATIONS

     3.1 Holder Piggyback Registration. If Lionsgate proposes to file a
Registration Statement (including, for the avoidance of doubt, a shelf
registration statement or amendment or supplement thereto) with respect to an
offering of Common Shares, or securities convertible into or exchangeable for
Common Shares, for its own account or for the account of securityholders (other
than the Holders) of Lionsgate (except pursuant to registrations on Form S-4 or
any successor form, on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan, an offering of securities solely
to then existing securityholders of Lionsgate, a dividend reinvestment plan or
an exchange offer) on a form that would permit

7



--------------------------------------------------------------------------------



 



registration of Registrable Securities for sale to the public under the
Securities Act, then Lionsgate shall give written notice of such proposed filing
to the Holders not less than 21 days before the anticipated filing date,
describing in reasonable detail the proposed registration (including the number
and class or series of securities proposed to be registered, the proposed date
of filing of such Registration Statement, any proposed means of distribution of
such securities, any proposed managing underwriter of such securities and a good
faith estimate by Lionsgate of the proposed maximum offering price of such
securities as such price is proposed to appear on the facing page of such
Registration Statement), and offering such Holders the opportunity to register
such number of Registrable Securities of the same class as those being
registered by Lionsgate as each such Holder may request in writing (each a
“Piggyback Registration”). Subject to Sections 5.2 and 5.3 hereof, upon the
written request of any Holder (a “Piggyback Request”), received by Lionsgate no
later than ten (10) Business Days after receipt by such Holder of the notice
sent by Lionsgate, to register, on the same terms and conditions as the same
class of securities otherwise being sold pursuant to such registration, any of
such Holder’s Registrable Securities of the same class as those being registered
(which request shall state the intended method of disposition thereof if the
securities otherwise being sold are being sold by more than one method of
disposition), Lionsgate shall use its reasonable efforts to cause such
Registrable Securities as to which registration shall have been so requested to
be included in the Registration Statement proposed to be filed by Lionsgate on
the same terms and conditions as the same class of securities otherwise being
sold pursuant to such registration; provided, however, that notwithstanding the
foregoing, Lionsgate may at any time, in its sole discretion, without the
consent of any other Holder, delay or abandon the proposed offering in which any
Holder had requested to participate pursuant to this Section 3.1 or cease the
filing (or obtaining or maintaining the effectiveness) of or withdraw the
related Registration Statement or other governmental approvals, registrations or
qualifications. In such event, Lionsgate shall so notify each Holder that had
notified Lionsgate in accordance with this Section 3.1 of its intention to
participate in such offering and Lionsgate shall incur no liability for its
failure to complete any such offering; provided, however, that in the event
Lionsgate has initiated the offering for its own account, Lionsgate shall pay
all expenses incurred by a Holder in connection with such delayed, abandoned or
cancelled registration to the extent such expenses are described in clauses
(i) through (x) of the first sentence of Article VIII hereof.

     3.2 Priority on Piggyback Registrations. If the managing underwriter for a
Piggyback Registration effected by means of an Underwritten Offering (or in the
case of a Piggyback Registration not being underwritten, Lionsgate, in good
faith) advises the Holders in writing that the inclusion of the Registrable
Securities and securities proposed to be included by Holders who have elected to
participate pursuant to Section 3.1 and any other Persons who have elected to
participate in such offering pursuant to written agreements with Lionsgate (in
each case, “Piggybacking Holders”) and proposed to be included by Lionsgate,
would cause an Adverse Effect, then Lionsgate shall be obligated to include in
such Registration Statement only that number of Registrable Securities which, in
the judgment of the managing underwriter (or Lionsgate in good faith, as
applicable), would not have an Adverse Effect, in the priority listed below:
          (a) if the registration is undertaken for Lionsgate’s account:
(x) first, the securities that Lionsgate desires to include, and (y) second, the
securities (or, in the case of a Holder, the Registrable Securities) proposed to
be included by the Piggybacking Holders. Any

8



--------------------------------------------------------------------------------



 



reduction in the number of securities to be included in a Registration Statement
pursuant to the foregoing clause (y) shall be effected by allocating the number
of securities to be included (after including securities contemplated by clause
(x)) among all the Piggybacking Holders based for each such Piggybacking Holder
on the percentage derived by dividing (i) the aggregate number of Common Shares
that such Piggybacking Holder holds by (ii) the total number of Common Shares
that all such Piggybacking Holders hold in the aggregate; and
          (b) if the registration is undertaken at the demand of a
securityholder of Lionsgate (other than the Holders), (x) first, the securities
that the demanding securityholder desires to include, and (y) second, the
securities (or in the case of Holders, the Registrable Securities) proposed to
be included by the Piggybacking Holders and by Lionsgate. Any reduction in the
number of securities to be included in a Registration Statement pursuant to the
foregoing clause (y) shall be effected by allocating the number of securities to
be included (after including securities contemplated by clause (x)) among the
Piggybacking Holders based for each such Piggybacking Holder on the percentage
derived by dividing (i) the aggregate number of Common Shares that such
Piggybacking Holder holds by (ii) the total number of Common Shares that all
such Piggybacking Holders hold in the aggregate; provided, however, that
Lionsgate shall be entitled to participate on a pro rata basis up to the sum of
the number of securities allocated to the Piggybacking Holders pursuant to this
sentence, unless the managing underwriter (or in the case of a Piggyback
Registration not being underwritten, Lionsgate, in good faith) determines that
inclusion of additional securities by Lionsgate above such amount would not
cause an Adverse Effect.

     3.3 Withdrawals. Each Holder shall have the right to withdraw its request
for inclusion of all or any of its Registrable Securities in any Registration
Statement pursuant to this Article III by giving written notice to Lionsgate of
its request to withdraw; provided, however, that (i) such request must be made
in writing prior to the execution of the underwriting agreement with respect to
such registration or, in the case of a non-underwritten offering, the effective
date of the Registration Statement or applicable prospectus supplement
pertaining to such offering and (ii) such withdrawal shall be irrevocable. In
the event that a Holder withdraws and (i) the request for withdrawal is based
upon material adverse information relating to Lionsgate that none of the members
of the MHR Group were aware of at the time of the Holder’s Piggyback Request
(including, for the avoidance of doubt, material adverse information that is
materially different from the information that the MHR Group was aware of at the
time of the Piggyback Request), (ii) if a Suspension Period occurs after such
Piggyback Request but before the Registrable Securities covered by such
Piggyback Request are sold, transferred, exchanged or disposed of in accordance
with such Piggyback Request, or (iii) if Lionsgate has breached its obligations
hereunder with respect to such Piggyback Registration and such breach has
caused, or would reasonably be expected to cause, an Adverse Effect, then
Lionsgate shall pay all expenses incurred by a Holder in connection with such
cancelled registration through the date that is four (4) Business Days after the
date on which any Participating Holders (X) had a right to withdraw pursuant to
the foregoing clauses (i) or (ii), or (Y) became aware of their right to
withdraw pursuant to the foregoing clause (iii), in each of clauses (X) and
(Y) to the extent such expenses are as described in clauses (i) through (x) of
the first sentence of Article VIII hereof. Any expense reimbursement paid
pursuant to clause (Y) of the immediately preceding sentence shall be in
addition to any other remedy to which the Participating Holders may be entitled
in law or in equity (but, for the avoidance of doubt, the Participating Holders
may not recover the same expense twice).

9



--------------------------------------------------------------------------------



 



     3.4 Underwritten Offerings.
          (a) In connection with the exercise of any registration rights granted
to Holders pursuant to this Article III, if the registration is to be effected
by means of an Underwritten Offering, Lionsgate may condition participation in
such registration by any such Holder upon inclusion of the Registrable
Securities being so registered in such underwriting and such Holder’s entering
into an underwriting agreement pursuant to Section 6.2(d) hereof.
          (b) With respect to any offering of Registrable Securities in the form
of an Underwritten Offering in which Holders elect to participate pursuant to
this Article III, Lionsgate shall select an investment banking firm of national
standing to be the managing underwriter for the offering.

ARTICLE IV
SHELF REGISTRATION

     4.1 Shelf Registration Filing.
          (a) Subject to Section 4.1(b) and Sections 5.2 and 5.3 hereof, within
sixty (60) days following a written request by a Holder (a “Shelf Request”),
Lionsgate shall file with the Commission, and use its reasonable efforts to have
declared effective as soon as practicable, a Registration Statement (the “Shelf
Registration Statement”) relating to the offer and sale of all of the
Registrable Securities held by the Holders to the public from time to time, on a
delayed or continuous basis. Subject to Section 4.3(c) hereof, any Shelf
Registration Statement may be a universal shelf registration statement that
relates to the offer and sale of Lionsgate securities other than Registrable
Securities. Any registration effected pursuant this Section 4.1(a) shall not be
deemed to constitute a Demand Registration. The Shelf Registration Statement
shall specify the intended method of distribution of the subject Registrable
Securities substantially in the form of Exhibit A attached hereto. Lionsgate
shall file the Shelf Registration Statement on Form S-3 or, if Lionsgate or the
offering of the Registrable Securities does not satisfy the requirements for use
of such form, such other form as may be appropriate; provided, however, that if
the Shelf Registration Statement is not filed on Form S-3, Lionsgate shall,
promptly upon meeting the requirements for use of such form, file an appropriate
amendment to the Shelf Registration Statement to convert it to Form S-3.
          (b) Any subsequent Shelf Requests after the initial Shelf Request
pursuant to Section 4.1(a) may only be made after such date that the MHR Group
beneficially owns at least one (1) million additional Common Shares (as adjusted
for any stock splits, stock dividends, combinations, reorganizations or similar
events) which were not beneficially owned by the MHR Group as of the date of the
immediately prior Shelf Request.

     4.2 Required Period and Shelf Registration Procedures. Subject to
Section 4.1 and to any Suspension Period(s) referred to below, Lionsgate shall
(i) cause the Shelf

10



--------------------------------------------------------------------------------



 



Registration Statement to include a resale Prospectus intended to permit each
Holder to sell, at such Holder’s election, all or part of the applicable class
or series of Registrable Securities held by such Holder without restriction
under the Securities Act, (ii) use its reasonable efforts to prepare and file
with the Commission such supplements, amendments and post-effective amendments
to such Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement continuously effective for so long as the securities
registered thereunder constitute Registrable Securities, and (iii) use its
reasonable efforts to cause the resale Prospectus to be supplemented by any
Prospectus supplement required in order for such Holders to sell their
Registrable Securities without restriction under the Securities Act.

     4.3 Underwritten Shelf Offerings.
          (a) Subject to Section 4.3(b), if the Holders who are included in any
offering pursuant to a Shelf Registration Statement so elect, and such Holders
have requested to include at least 2,300,000 Registrable Securities (as adjusted
for any stock splits, stock dividends, combinations, reorganizations or similar
events) owned by them in such offering, then the Holders may elect to conduct
such offering in the form of an Underwritten Offering and the terms of this
Article IV shall otherwise apply with respect to such Underwritten Offering on
such Shelf Registration Statement. With respect to any such qualifying
Underwritten Offering, Lionsgate shall select an investment banking firm of
national standing to be the managing underwriter for the offering, which firm
shall be reasonably acceptable to the Participating Holders.
          (b) Notwithstanding Sections 4.1 and 4.3(a), subject to Lionsgate’s
compliance with its obligations under Article III hereof, Lionsgate shall not be
obligated to take any action (including, for the avoidance of doubt, filing a
Shelf Registration Statement or amendment thereto) to effect an Underwritten
Offering on a Shelf Registration Statement and no Holder shall sell, or offer to
sell, any Registrable Securities in any Underwritten Offering requested pursuant
to Section 4.3(a) if, within the 30-day period prior to any election by a Holder
pursuant to Section 4.3(a), Lionsgate has issued a notice to the Holders
pursuant to Section 3.1 hereof of a proposed registered Underwritten Offering of
Common Shares for its own account, continuing while Lionsgate continues in good
faith to pursue such registered Underwritten Offering and ending upon the
earliest to occur of: (A) in the case of a Registration Statement on Form S-3
(or any successor or similar short-form registration statement), forty-five
(45) days and in the case of a Registration Statement on Form S-1 (or any
successor or similar long-form registration statement), sixty (60) days, in each
case following Lionsgate’s issuance of the notice to the Holders pursuant to
Section 3.1 hereof, unless, on or prior to such date, Lionsgate shall have
executed an underwriting agreement with the managing underwriter with respect to
such proposed Underwritten Offering; provided that such forty-five (45) or sixty
(60) day period (as applicable) shall be extended for up to forty-five
(45) additional days if the underwriting agreement has not been executed because
there has been a failure to resolve all requirements of the Commission in
connection with declaring such Registration Statement or applicable prospectus
supplement effective during such additional 45-day period; (B) the abandonment,
cessation or withdrawal of such Underwritten Offering; (C) 90 days following the
effective date of the prospectus supplement pertaining to such Underwritten
Offering; or (D) the date that all of the Common Shares covered thereby have
been disposed of in accordance with the intended methods of disposition. If
Lionsgate issues a notice of a proposed Underwritten Offering of

11



--------------------------------------------------------------------------------



 



Common Shares for its own account pursuant to Section 3.1 hereof and
subsequently abandons, ceases or withdraws such Underwritten Offering, any
notice thereafter issued by Lionsgate of a subsequent proposed Underwritten
Offering of Common Shares for its own account pursuant to Section 3.1 hereof
shall not pre-empt Lionsgate’s obligations pursuant to Sections 4.1 or 4.3(a) or
restrict the Holders’ rights to sell, or offer to sell, any Registrable
Securities in any Underwritten Offering requested pursuant to Sections 4.1 or
4.3(a) during the 30-day period commencing on the day immediately following the
date that the MHR Group receives notice from Lionsgate of such abandonment,
cessation or withdrawal of such Underwritten Offering.
          (c) With respect to any Underwritten Offering of Registrable
Securities on a Shelf Registration Statement initiated by the Holders pursuant
to Section 4.3(a) hereof, no securities to be sold for the account of any Person
(including Lionsgate) other than the Holders shall be included in such
Underwritten Offering; provided that securities to be sold for the account of
Lionsgate and any Ten Percent Holder may be included in such Shelf Registration
Statement if, and only if, the managing underwriter advises the Holders and
Lionsgate in writing that the inclusion of such securities would not have an
Adverse Effect on such Underwritten Offering.

ARTICLE V
STANDSTILL AND SUSPENSION PERIODS

     5.1 Lionsgate Standstill Period. Subject to Sections 2.4 and 4.3(c), in the
event of (i) any Demand Registration pursuant to Section 2.1 hereof in which the
Requesting Holders are registering more than 2,300,000 Registrable Securities
(as adjusted for any stock splits, stock dividends, combinations,
reorganizations or similar events) in the aggregate, (ii) any Underwritten
Offering pursuant to Section 2.3 hereof or (iii) any Underwritten Offering on a
Shelf Registration Statement pursuant to Section 4.3(a) hereof, Lionsgate agrees
not to, without the prior written consent of the Holders, offer, pledge, sell,
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, in each case for its own
account, any securities that are the same as, or similar to, such Registrable
Securities, or any securities convertible into, or exchangeable or exercisable
for, any securities of Lionsgate that are the same as, or similar to, such
Registrable Securities (except pursuant to registrations on Form S-4 or any
successor form, or otherwise in connection with the acquisition of a business or
assets of a business, a merger, or an exchange offer for the securities of the
issuer or another entity, or pursuant to a Lionsgate dividend reinvestment plan,
or for issuances of securities pursuant to the conversion, exchange or exercise
of then-outstanding convertible or exchangeable securities, options, rights or
warrants, or pursuant to registrations on Form S-8 or any successor form or
otherwise relating solely to securities offered pursuant to any benefit plan),
(x) in the case of any Demand Registration pursuant to Section 2.1 in which the
Requesting Holders are registering more than 2,300,000 Registrable Securities
(as adjusted for any stock splits, stock dividends, combinations,
reorganizations or similar events) in the aggregate or any Underwritten Offering
pursuant to Section 2.4, during the ninety (90) day period (not including any
Suspension Periods) commencing on the effective date of the Registration
Statement relating to such Registrable Securities or, if earlier, the date that
all of such Registrable Securities covered thereby have been disposed of in
accordance with the intended methods of disposition by the Participating Holders
or the abandonment, cessation or

12



--------------------------------------------------------------------------------



 



withdrawal of such offering by all the Requesting Holders, and (y) in the case
of an Underwritten Offering on a Shelf Registration Statement pursuant to
Section 4.3(a) hereof, during the ninety (90) day period (not including any
Suspension Periods) commencing on the effective date of the prospectus
supplement pertaining to such Underwritten Offering or, if earlier, the date
that all of such Registrable Securities covered thereby have been disposed of in
accordance with the intended methods of disposition by the Participating Holders
or the abandonment, cessation or withdrawal of such Underwritten Offering by all
the Requesting Holders.

     5.2 Suspension Period.
          (a) Lionsgate shall not be required to use reasonable efforts to cause
a Registration Statement to be filed pursuant to this Agreement or to be
declared effective, or to keep current any Registration Statement or file any
prospectus supplement or amendment (other than as required by the periodic
report and proxy statement disclosure requirements of the Securities Exchange
Act of 1934, including Sections 13 or 15(d) thereof and Forms 10-K, 10-Q, 8-K or
14A thereunder), or permit Holders to sell or transfer securities thereunder, if
Lionsgate possesses material non-public information and determines in good faith
that it need not otherwise make such disclosure or filing; provided that at all
times Lionsgate continues in good faith to make public disclosures so as to
continue and comply with its past practice with respect to the non-disclosure of
material non-public information. In furtherance of and pursuant to the last
proviso of the preceding sentence and following public disclosure by Lionsgate,
at such time as Lionsgate no longer possesses material non-public information
regarding Lionsgate, the Suspension Period (as defined below) shall immediately
terminate. Any period during which the Holders are prohibited from effecting
sales or Lionsgate exercises its rights in each case pursuant to this
Section 5.2(a) shall constitute a “Suspension Period.”
          (b) Each Holder agrees that, upon receipt of a written notice from
Lionsgate of a Suspension Period (a “Suspension Notice”), such Holder shall
forthwith discontinue any disposition of Registrable Securities pursuant to any
Registration Statement until such Holder’s receipt of a notice from Lionsgate to
the effect that such Suspension Period has terminated. On the last day of any
thirty (30) day period following delivery of the Suspension Notice during which
the Suspension Period remains in effect, Lionsgate shall deliver a written
notice to the MHR Representative that the Suspension Period remains in effect (a
“Bring-Down Suspension Notice”). Any Suspension Notice or Bring-Down Suspension
Notice shall (i) be signed by the Chief Executive Officer, Chief Financial
Officer, General Counsel, President or any Vice President of Lionsgate and
(ii) provide that, as of the date of such Suspension Notice or Bring-Down
Suspension Notice, as the case may be, Lionsgate (a) possesses material
non-public information, (b) has determined in good faith that it need not
publicly disclose such material non-public information and (c) has continued in
good faith to make public disclosures so as to continue and comply with its past
practice with respect to the non-disclosure of material non-public information.
If so directed by Lionsgate, such Holder shall deliver to Lionsgate (at
Lionsgate’s expense) all copies, other than permanent file copies, then in such
Holder’s possession, of the most recent Prospectus covering such Registrable
Securities at the time of receipt of such Suspension Notice. Lionsgate covenants
and agrees that it shall not deliver a Suspension Notice with respect to a
Suspension Period unless all Lionsgate employees, officers and directors who are
subject to Lionsgate’s Insider Trading Compliance Policy, and who are prohibited
by the terms thereof from effecting any public sales of securities of Lionsgate

13



--------------------------------------------------------------------------------



 



beneficially owned by them, are so prohibited for the duration of such
Suspension Period. In the event of a Suspension Notice, Lionsgate shall,
promptly after such time as it no longer possesses material non-public
information that it has determined in good faith need not otherwise be
disclosed, provide notice to all Holders that the Suspension Period has ended,
and take any and all actions necessary or desirable to give effect to any
Holders’ rights under this Agreement that may have been affected by such notice,
including the Holders’ Demand Registration rights and rights with respect to the
Shelf Registration Statement.
          (c) During any time that any member of the MHR Group possesses
material, non-public information with respect to Lionsgate, no Holder may effect
any sales under any Registration Statement of Lionsgate; provided, however, that
the MHR Group shall not be in breach of this Section 5.2(c) if Lionsgate (X) was
aware of the material non-public information in the MHR Group’s possession at
the time of the Holder’s sale (including, for the avoidance of doubt, non-public
information in the MHR Group’s possession at the time of the Holder’s sale that
is reasonably required in order to determine the materiality of such non-public
information) and (Y) did not issue a Suspension Notice with respect thereto
prior to such sale.

     5.3 Holder Standstill Period. Each Holder of Registrable Securities
(whether or not such Registrable Securities are covered by the Shelf
Registration Statement or by a Registration Statement filed pursuant to
Section 2.1 or 3.1 hereof) agrees to enter into a customary lock-up agreement
with the managing underwriter for any Underwritten Offering of Lionsgate’s
securities for its own account with respect to the same class or series of
securities being registered pursuant to such Registration Statement, containing
terms reasonably acceptable to such managing underwriter, covering the period
commencing 15 days prior to the effective date of the Registration Statement or,
if applicable, the prospectus supplement, pertaining to such Underwritten
Offering relating to such securities of Lionsgate and ending on the 90th day
after such effective date (or such shorter period as shall have been agreed to
by Lionsgate’s executive officers and directors in their respective lock-up
agreements); provided, however, that the obligations of each Holder under this
Section 5.3 shall apply only: (i) if such Holder shall be afforded the right
(whether or not exercised by the Holder) to include Registrable Securities in
such Underwritten Offering in accordance with and subject to the provisions of
Article III hereof; (ii) to the extent that each of Lionsgate’s executive
officers, directors and Ten Percent Holders enter into lock-up agreements with
such managing underwriter, which agreements shall not contain terms more
favorable to such executive officers, directors or Ten Percent Holders than
those contained in the lock-up agreement entered into by such Holder; and
(iii) if the aggregate restriction periods in such Holder’s lock-up agreements
entered into pursuant to this Section 5.3 shall not exceed an aggregate of
180 days during any 365-day period.

ARTICLE VI
REGISTRATION PROCEDURES

     6.1 Lionsgate Obligations. Whenever Lionsgate is required pursuant to this
Agreement to register Registrable Securities, it shall (it being understood and
agreed that except as otherwise expressly set forth in this Article VI, if any
other provision of this Agreement is more favorable to the Holders than the
provisions of this Article VI, such other provision shall apply):

14



--------------------------------------------------------------------------------



 



          (a) provide the Participating Holders and their respective counsel
with a reasonable opportunity to review, and comment on, any Registration
Statement to be prepared and filed pursuant to this Agreement prior to the
filing thereof with the Commission, and make all changes thereto as any
Participating Holder may reasonably request in writing to the extent such
changes are required, in the reasonable judgment of Lionsgate’s counsel, by the
Securities Act and, except in the case of a registration under Article III, not
file any Registration Statement or Prospectus or amendments or supplements
thereto, which registers Registrable Securities held by Holders, to which the
Holders of a majority of the class or series of Registrable Securities covered
by the same or the underwriter or underwriters, if any, shall reasonably object;
          (b) cause any such Registration Statement and the related Prospectus
and any amendment or supplement thereto, as of the effective date of such
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission promulgated thereunder and (ii) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (except
that this clause (ii) shall not apply to statements made or statements omitted
by Lionsgate in reliance upon and in conformity with written information
furnished to Lionsgate by any Holder solely with respect to such Holder and
specifically for inclusion in the Registration Statement or any amendment or
supplement thereto), or, if for any other reason it shall be necessary to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission an amendment or supplement to
such Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;
          (c) furnish, at its expense, to the Participating Holders such number
of conformed copies of such Registration Statement and of each such amendment
thereto (in each case including all exhibits thereto, except that Lionsgate
shall not be obligated to furnish to any such Participating Holder more than two
(2) copies of such exhibits), such number of copies of the Prospectus included
in such Registration Statement (including each preliminary Prospectus and each
supplement thereto), and such number of the documents, if any, incorporated by
reference in such Registration Statement or Prospectus, as the Participating
Holders reasonably may request; provided that Lionsgate shall have no obligation
to provide any document pursuant to this clause that is available on the
Commission’s EDGAR or IDEA system;
          (d) use its reasonable efforts to register or qualify the Registrable
Securities covered by such Registration Statement under such securities or “blue
sky” laws of the states of the United States as the Participating Holders
reasonably shall request, to keep such registration or qualification in effect
for so long as such Registration Statement remains in effect, and to do any and
all other acts and things that may be necessary or advisable to enable the
Participating Holders to consummate the disposition in such jurisdictions of the
Registrable Securities covered by such Registration Statement, except that
Lionsgate shall not, for any such purpose, be required to qualify generally to
do business as a foreign corporation in any jurisdiction in which it is not
obligated to be so qualified, or to subject itself to material taxation in any
such jurisdiction, or to consent to general service of process in any such
jurisdiction; and use its reasonable efforts to obtain all other approvals,
consents, exemptions or authorizations from such

15



--------------------------------------------------------------------------------



 



securities regulatory authorities or governmental agencies as may be necessary
to enable such Participating Holders to consummate the disposition of such
Registrable Securities;
          (e) promptly notify the Participating Holders, at any time when a
Prospectus or Prospectus supplement relating thereto is required to be delivered
under the Securities Act, upon discovery that, or upon the occurrence of any
event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, which untrue statement or omission requires amendment
of the Registration Statement or supplementing of the Prospectus, and, as
promptly as practicable (subject to Section 5.2 hereof), prepare and furnish, at
its expense, to the Participating Holders a reasonable number of copies of a
supplement to such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that with respect to Registrable Securities
registered pursuant to such Registration Statement, each Holder agrees that it
shall not enter into any transaction for the sale of any Registrable Securities
pursuant to such Registration Statement during the time after the furnishing of
Lionsgate’s notice that Lionsgate is preparing a supplement to or an amendment
of such Prospectus or Registration Statement and until the filing and
effectiveness thereof;
          (f) use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to holders of its securities,
as soon as practicable, an earnings statement covering the period of at least
12 months, but not more than 18 months, beginning with the first month of the
first fiscal quarter after the effective date of such Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
          (g) provide, and cause to be maintained, a transfer agent and
registrar for the Registrable Securities covered by such Registration Statement
(which transfer agent and registrar shall, at Lionsgate’s option, be Lionsgate’s
existing transfer agent and registrar) from and after a date not later than the
effective date of such Registration Statement;
          (h) notify the Participating Holders and the managing underwriter, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Registration Statement, Prospectus, Prospectus supplement or
post-effective amendment related to such Registration Statement has been filed,
and, with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or related Prospectus, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose and (iv) of the
receipt by Lionsgate of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

16



--------------------------------------------------------------------------------



 



          (i) use its reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, as soon as practicable;
          (j) in the event of an Underwritten Offering of Registrable Securities
pursuant to Section 2.3 or 4.3 hereof, enter into customary agreements
(including underwriting agreements in customary form, which may include, in the
case of an Underwritten Offering on a firm commitment basis, “lock-up”
obligations substantially similar to Section 5.1 hereof) and take such other
actions (including using its reasonable efforts to make such road show
presentations and otherwise engaging in such reasonable marketing support in
connection with any such Underwritten Offering, including the obligation to make
its executive officers available for such purpose if so requested by the
managing underwriter for such offering) as are reasonably requested by the
managing underwriter in order to expedite or facilitate the sale of such
Registrable Securities;
          (k) make available for inspection by each Participating Holder, any
underwriter participating in any disposition pursuant to such registration, and
any attorney, accountant or other agent retained by such Participating Holder or
any such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of Lionsgate and any of
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of Lionsgate to supply all information
reasonably requested by any such Inspector in connection with such registration,
provided, however, that (i) in connection with any such inspection, any such
Inspectors shall cooperate to the extent reasonably practicable to minimize any
disruption to the operation by Lionsgate of its business and shall comply with
all Lionsgate site safety rules, (ii) Records and information obtained hereunder
shall be used by such Inspectors only to exercise their due diligence
responsibility and (iii) Records or information furnished or made available
hereunder shall be kept confidential and shall not be disclosed by such
Participating Holder, underwriter or Inspectors unless (A) the disclosing party
advises the other party that the disclosure of such Records or information is
necessary to avoid or correct a misstatement or omission in a Registration
Statement or is otherwise required by law, (B) the release of such Records or
information is ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction ( provided, however, that such
Person shall use its reasonable efforts to provide Lionsgate with prior written
notice of such requirement to afford Lionsgate with an opportunity to seek a
protective order or other appropriate remedy in response) or (C) such Records or
information otherwise become generally available to the public other than
through disclosure by such Participating Holder, underwriter or Inspector in
breach hereof or by any Person in breach of any other confidentiality
arrangement;
          (l) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, use all reasonable efforts to furnish to each
Participating Holder and to the managing underwriter, if any, a signed
counterpart, addressed to such Participating Holder and the managing
underwriter, if any, of (i) an opinion or opinions of counsel to Lionsgate and
(ii) a comfort letter or comfort letters from Lionsgate’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and covering such matters of the type
customarily covered by

17



--------------------------------------------------------------------------------



 



opinions or comfort letters, as the case may be, as each such Participating
Holder and the managing underwriter, if any, reasonably requests;
          (m) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, provide officers’ certificates and other
customary closing documents;
          (n) reasonably cooperate with each seller of Registrable Securities
and any underwriter in the disposition of such Registrable Securities and with
underwriters’ counsel, if any, in connection with any filings required to be
made with the Financial Industry Regulatory Authority (“FINRA”);
          (o) use its reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which securities of the
same class or series issued by Lionsgate are then listed;
          (p) cooperate with the Participating Holders and the managing
underwriter, underwriters or agent, if any, to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any restrictive legends; and
          (q) use its reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities.

     6.2 Holder Obligations. Each Holder agrees:
          (a) that it shall furnish to Lionsgate such information regarding such
Holder and the plan and method of distribution of Registrable Securities
intended by such Holder (i) as Lionsgate may, from time to time, reasonably
request in writing and (ii) as shall be required by law or by the Commission in
connection therewith;
          (b) that information obtained by it or by its Inspectors shall be
deemed confidential and shall not be used by it as the basis for any market
transactions in the securities of Lionsgate or its Affiliates unless and until
such information is made generally available to the public;
          (c) to use its reasonable efforts, prior to making any disclosure
allowed by Section 6.1(k)(iii)(A) or (B) hereof, to inform Lionsgate that such
disclosure is necessary to avoid or correct a misstatement or omission in the
Registration Statement or ordered pursuant to a subpoena or other order from a
court or governmental authority of competent jurisdiction or otherwise required
by law;
          (d) in the case of an Underwritten Offering of Registrable Securities
pursuant to this Agreement, if requested by the managing underwriter, to enter
into an underwriting agreement with the underwriters for such offering
containing such representations and warranties by each Holder and such other
terms and provisions as are customarily contained in such

18



--------------------------------------------------------------------------------



 



underwriting agreements, including customary indemnity and contribution
provisions and “lock-up” obligations substantially similar to Section 5.3
hereof; and
          (e) to notify Lionsgate as soon as practicable if it becomes aware of
the occurrence of any event, development or fact as a result of which a
Registration Statement or any Prospectus or supplement, as then in effect,
contains an untrue statement of a material fact with respect to such Holder or
omits to state any material fact with respect to such Holder required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Holder shall not be required to notify Liongate, or may limit such
notification, as the case may be, solely to the extent necessary, as determined
in good faith by such Holder on the advice of counsel, in order not to be in
violation of or default under any applicable law, regulation, rule, stock
exchange requirement, self-regulatory body, supervisory authority, legal process
or fiduciary duty.

ARTICLE VII
INDEMNIFICATION

     7.1 Indemnification by Lionsgate. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement,
Lionsgate shall indemnify and hold harmless to the full extent permitted by law
(i) each Holder, such Holder’s Affiliates and their respective officers,
directors, managers, partners, stockholders, employees, advisors, agents and
other representatives of the foregoing, and each of their respective successors
and assigns, and each Person who controls any of the foregoing within the
meaning of the Securities Act and the Exchange Act, and (ii) any selling agent
selected by the Holders or their Affiliates with respect to such Registrable
Securities (each such Person being sometimes referred to as an “Indemnified
Person”), against any and all losses, claims, damages, liabilities (or actions
or proceedings in respect thereof, whether or not such Indemnified Person is a
party thereto) and expenses (including reasonable costs of investigations and
legal expenses), joint or several (each a “Loss” and collectively “Losses”), to
which such Indemnified Person may become subject, to the extent that such Losses
(or related actions or proceedings) arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement in which such Registrable Securities were included
for registration under the Securities Act, including any preliminary or summary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus) or any
document incorporated by reference therein, or (B) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus and any
preliminary Prospectus in light of the circumstances under which they were made)
not misleading; and Lionsgate agrees to reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Lionsgate shall have no obligation to provide
any indemnification or reimbursement hereunder (i) to the extent that any such
Losses (or actions or proceedings in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement, in reliance upon and in conformity with
written information furnished to Lionsgate by the Holder,

19



--------------------------------------------------------------------------------



 



or on the Holder’s behalf, specifically for inclusion, respectively, in such
Registration Statement, preliminary Prospectus, final Prospectus, amendment or
supplement, or (ii) in the case of a sale directly by a Holder of Registrable
Securities (including a sale of such Registrable Securities through any
underwriter retained by such Holder engaging in a distribution solely on behalf
of Holders), to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was contained in a preliminary
Prospectus and corrected in a final, amended or supplemented Prospectus provided
to such Holder prior to the confirmation of the sale of the Registrable
Securities to the Person asserting any such Loss, and such Holder failed to
deliver a copy of the final, amended or supplemented Prospectus at or prior to
such confirmation of sale in any case in which such delivery is required by the
Securities Act, or (iii) in the case of a sale directly by a Holder of
Registrable Securities (including a sale of such Registrable Securities through
any underwriter retained by such Holder engaging in a distribution solely on
behalf of Holders), to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was contained in a final Prospectus
but was corrected in an amended or supplemented final Prospectus provided to
such Holder prior to the confirmation of the sale of the Registrable Securities
to the Person asserting any such Loss, and such Holder failed to deliver a copy
of the amended or supplemented final Prospectus at or prior to such confirmation
of sale in any case in which such delivery is required by the Securities Act.
The indemnity provided in this Section 7.1 shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
Indemnified Person and shall survive the transfer or disposal of the Registrable
Securities by the Holder or any such other Persons. Lionsgate will also
indemnify, if applicable and if requested, underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in any
distribution pursuant hereto, their officers and directors and each Person who
controls such Persons (within the meaning of the Securities Act and the Exchange
Act) to the same extent as provided above with respect to the indemnification of
the Indemnified Persons. This indemnity shall be in addition to any liability
Lionsgate may otherwise have.

     7.2 Indemnification by the Holders. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 7.1 hereof)
Lionsgate, each director and officer of Lionsgate and each other Person, if any,
who controls Lionsgate within the meaning of the Securities Act and the Exchange
Act (each such Person being sometimes referred to as a “Company Indemnified
Person”), against Losses to which Lionsgate or any such Persons may become
subject under the Securities Act or otherwise, to the extent that such Losses
(or related actions or proceedings) arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement in which Registrable Securities were included for
registration under the Securities Act, or any preliminary Prospectus or any
final Prospectus included in such Registration Statement (or any amendment or
supplement to such Registration Statement or Prospectus), or (B) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, (in the case of the Prospectus and
any preliminary Prospectus in light of the circumstances under which they were
made) not misleading, in each case, only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, preliminary Prospectus, final Prospectus,
amendment or supplement in reliance upon and in conformity with written
information furnished to Lionsgate by such Holder, or on such

20



--------------------------------------------------------------------------------



 



Holder’s behalf, specifically for inclusion, respectively, in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement;
and each Holder agrees to reimburse such Company Indemnified Person for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that a Holder’s aggregate liability under this
Agreement shall be limited to an amount equal to the net proceeds (after
deducting the underwriter’s discount and expenses) received by such Holder from
the sale of such Holder’s Registrable Securities pursuant to such registration.

     7.3 Notice of Claims, Etc. Promptly after receipt by any Person entitled to
indemnity under Section 7.1 or 7.2 hereof (an “Indemnitee”) of notice of the
commencement of any action or proceeding (an “Action”) involving a claim
referred to in such Sections, such Indemnitee shall, if indemnification is
sought against an indemnifying party, give written notice to such indemnifying
party of the commencement of such Action; provided, however, that the failure of
any Indemnitee to give said notice shall not relieve the indemnifying party of
its obligations under Sections 7.1 or 7.2 hereof, except to the extent that the
indemnifying party is actually prejudiced by such failure. In case an Action is
brought against any Indemnitee, and such Indemnitee notifies the indemnifying
party of the commencement thereof, each indemnifying party shall be entitled to
participate therein and, to the extent it elects to do so by written notice
delivered to the Indemnitee promptly after receiving the aforesaid notice, to
assume the defense thereof with counsel selected by such Indemnitee and
reasonably satisfactory to such indemnifying party. Notwithstanding the
foregoing, the Indemnitee shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee, unless (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall not have employed counsel to take charge of the defense of such Action,
reasonably promptly after notice of the commencement thereof or (iii) such
Indemnitee reasonably shall have concluded that there may be defenses available
to it which are different from or additional to those available to the
indemnifying party which, if the indemnifying party and the Indemnitee were to
be represented by the same counsel, could result in a conflict of interest for
such counsel or materially prejudice the prosecution of the defenses available
to such Indemnitee. If any of the events specified in clauses (i), (ii) or
(iii) of the preceding sentence shall have occurred or otherwise shall be
applicable, then the fees and expenses of counsel for the Indemnitee shall be
borne by the indemnifying party; it being understood, however, that the
indemnifying party shall not, in connection with any one such claim or
proceeding, or separate but substantially similar or related claims or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnitees
hereunder, or for fees and expenses that are not reasonable. Anything in this
Section 7.3 to the contrary notwithstanding, an indemnifying party shall not be
liable for the settlement of any action effected without its prior written
consent (which consent shall not unreasonably be withheld or delayed), but if
settled with the prior written consent of the indemnifying party, or if there
shall be a final judgment adverse to the Indemnitee, the indemnifying party
agrees to indemnify the Indemnitee from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which the Indemnitee would be

21



--------------------------------------------------------------------------------



 



entitled to indemnification or contribution hereunder (whether or not the
Indemnitee is an actual party to such action or claim), which (i) does not
include as a term thereof the unconditional release of the Indemnitee from all
liability in respect of such action or claim or (ii) includes an admission of
fault, culpability or a failure to act by or on behalf of the Indemnitee.

     7.4 Contribution. If the indemnification provided for in this Article VII
is unavailable or insufficient to hold harmless an Indemnitee in respect of any
Losses, then each indemnifying party shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Losses in such proportion as appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the Indemnitee, on the
other hand, which relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such Indemnitee or indemnifying party, and such parties’ relative
intent, knowledge, access to information and opportunity to correct or mitigate
the damage in respect of or prevent the untrue statement or omission giving rise
to such indemnification obligation; provided, however, that a Holder’s aggregate
liability under this Section 7.4 shall be limited to an amount equal to the net
proceeds (after deducting the underwriter’s discount but before deducting
expenses) received by such Holder from the sale of such Holder’s Registrable
Securities pursuant to such registration. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 7.4 were
determined solely by pro rata allocation or by any other method of allocation
which did not take account of the equitable considerations referred to above. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who is not guilty of such fraudulent misrepresentation.

     7.5 Indemnification Payments; Other Remedies; Primacy of Indemnification.
          (a) Periodic payments of amounts required to be paid pursuant to this
Article VII shall be made during the course of the investigation or defense, as
and when reasonably itemized bills therefor are delivered to the indemnifying
party in respect of any particular Loss as incurred.
          (b) The remedies provided in this Article VII are not exclusive and
shall not limit any rights or remedies that may otherwise be available to an
Indemnitee at law or in equity.
          (c) Primacy of Indemnification. Lionsgate hereby acknowledges that
certain of the Indemnified Persons have certain rights to indemnification,
advancement of expenses and/or insurance provided by MHR Fund Management LLC
and/or certain of its Affiliates (collectively, the “Fund Indemnitors”).
Lionsgate hereby agrees that (i) it is the indemnitor of first resort (i.e., its
obligations to the Indemnified Persons are primary and any obligation of the
Fund Indemnitors to advance expenses or to provide indemnification for the same
Losses incurred by any of the Indemnified Persons are secondary to any such
obligation of Lionsgate), (ii) that it shall be liable for the full amount of
all Losses to the extent legally permitted and as required by the terms of this
Agreement and the articles and other organizational documents of Lionsgate (or
any other agreement between Lionsgate and the relevant Indemnified Person),
without regard to any rights any Indemnified Person may have against the Fund
Indemnitors, and (iii) it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all

22



--------------------------------------------------------------------------------



 



claims (x) against the Fund Indemnitors for contribution, indemnification,
subrogation or any other recovery of any kind in respect thereof and (y) that
any Indemnified Person must seek indemnification from any Fund Indemnitor before
Lionsgate must perform its indemnification obligations under this Agreement. No
advancement or payment by the Fund Indemnitors on behalf of any Indemnified
Person with respect to any claim for which such Indemnified Person has sought
indemnification from Lionsgate hereunder shall affect the foregoing. The Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery which any
Indemnified Person would have had against Lionsgate if the Fund Indemnitors had
not advanced or paid any amount to or on behalf of such Indemnified Person.
Lionsgate and the Indemnified Persons agree that the Fund Indemnitors are
express third party beneficiaries of this Article VII.

ARTICLE VIII
REGISTRATION EXPENSES
     In connection with any offerings pursuant to a Registration Statement
hereunder, Lionsgate shall pay (i) all registration and filing fees, (ii) all
fees and expenses of compliance with state securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” laws qualifications of the Registrable Securities), (iii) printing and
duplicating expenses, (iv) internal expenses of Lionsgate (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), (v) fees and disbursements of counsel for Lionsgate and fees
and expenses of independent certified public accountants retained by Lionsgate
(including the expenses of any comfort letters or costs associated with the
delivery by independent certified public accountants of a comfort letter or
comfort letters or with any required special audits), (vi) the reasonable fees
and expenses of any special experts retained by Lionsgate, (vii) fees and
expenses in connection with any review of underwriting arrangements by FINRA,
(viii) reasonable fees and expenses of not more than one counsel for the
Participating Holders (as a group), (ix) fees and expenses in connection with
listing, if applicable, the Registrable Securities on a securities exchange or
the Nasdaq National Market, and (x) all duplicating, distribution and delivery
expenses. In connection any offerings pursuant to a Registration Statement, each
Participating Holder shall pay (a) any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities by such
Participating Holder in connection with an Underwritten Offering; (b) any
out-of-pocket expenses of such Participating Holder including any fees and
expenses of brokers or counsel to such Participating Holder (other than as set
forth in clause (viii) of the immediately preceding sentence); and (c) any
applicable transfer taxes.

ARTICLE IX
RULE 144
     With a view to making available to the Holders the benefits of Rule 144 and
any other similar rule or regulation of the Commission that may at any time
permit a Holder to sell Registrable Securities of Lionsgate to the public
without registration or pursuant to a registration on Form S-3, Lionsgate
covenants that, from and after the time that and for so long as it is subject to
Section 13 or 15(d) of the Exchange Act thereafter, it shall use its reasonable
efforts to

23



--------------------------------------------------------------------------------



 



file in a timely manner all reports required to be filed by it under the
Exchange Act, and that it shall comply with the requirements of Rule 144(c), as
such Rule may be amended from time to time (or any similar rule or regulation
hereafter adopted by the Commission), regarding the availability of current
public information to the extent required to enable any Holder to sell
Registrable Securities without registration under the Securities Act pursuant to
the resale provisions of Rule 144 (or any similar rule or regulation). Upon the
request of any Holder, Lionsgate shall promptly deliver to such Holder a written
statement as to whether it has complied with such requirements and, upon such
Holder’s compliance with the applicable provisions of Rule 144 and its delivery
of such documents and certificates as Lionsgate’s transfer agent may reasonably
request in connection therewith, shall take such reasonable action as may be
required (including using its reasonable efforts to cause legal counsel to issue
an appropriate opinion) to cause its transfer agent to effectuate any transfer
of Registrable Securities properly requested by such Holder, in accordance with
the terms and conditions of Rule 144.

ARTICLE X
MISCELLANEOUS

     10.1 Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be deemed sufficiently given or made if
in writing and signed by the party making the same, and either delivered in
person with receipt acknowledged or sent by registered or certified mail, return
receipt requested, postage prepaid, or by telecopy and confirmed by telecopy
answerback, addressed as follows:

if to any Holder or the MHR Representative, at:

MHR Fund Management LLC
40 West 57th Street, 24th Floor
New York, NY 10019
Attn: Hal Goldstein
Telephone: (212) 262-0005
Facsimile: (212) 262-9356

with copies to:

O’Melveny & Myers LLP Times Square Tower
7 Times Square
New York, NY 10036
Attn: Doron Lipshitz, Esq.
Telephone: (212) 326-2220
Facsimile: (212) 326-2061

and if to Lionsgate, at:

24



--------------------------------------------------------------------------------



 




Lions Gate Entertainment Corp.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attn: General Counsel
Telephone: (310) 255-3700
Facsimile: (310) 255-3870

with copies to:

Wachtell, Lipton, Rosen & Katz
51 W. 52nd Street
New York, NY 10019
Attn: James Cole, Jr.
Telephone: (212) 403-1000
Facsimile: (212) 403-2000
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served and received on the date on which
personally delivered, with receipt acknowledged, telecopied and confirmed by
telecopy answerback or three (3) Business Days after the same shall have been
deposited in the United States mail (by registered or certified mail, return
receipt requested, postage prepaid), whichever is earlier. Each Holder as of the
date hereof acknowledges and agrees that, as of the date hereof, it holds the
number of Registrable Securities set forth next to its name on Schedule I
attached hereto. Any member of the MHR Group that desires to become an
Additional Holder in accordance with the terms of this Agreement shall provide
written notice to Lionsgate setting forth its address and the number of
Registrable Securities held by such Person and agreeing to be bound by the terms
hereof, and upon receipt of such notice Lionsgate shall amend Schedule I
attached hereto to reflect such Additional Holder, its address and the number of
Registrable Securities held thereby without any further action or consent
required from the parties to this Agreement. From time to time and promptly
following a written request by Lionsgate, each such Holder and Additional Holder
shall provide written notice to Lionsgate of any increase or decrease in the
number of Registrable Securities held by such Person, and upon receipt of any
such notice, Lionsgate shall amend Schedule I attached hereto to reflect such
increase or decrease in the number of Registrable Securities held by such Person
without any further action or consent required from the parties to this
Agreement; provided that if any such Holder or Additional Holder discloses such
increase or decrease in the number of Registrable Securities held by such person
in any filing made pursuant to Section 13 or 16 of the Exchange Act, such Holder
or Additional Holder, as the case may be, shall be deemed to have provided
notice to Lionsgate as provided in this sentence. Solely for purposes of this
Agreement, in determining the number of Registrable Securities outstanding at
any time and the Holders thereof, Lionsgate shall be entitled to rely
conclusively on Schedule I attached hereto (as so amended in accordance with the
terms of this Agreement to reflect all such written notices received by
Lionsgate from time to time).

25



--------------------------------------------------------------------------------



 



     10.2 Successors and Assigns. This Agreement may not be assigned by any
Holder other than to a Permitted Assignee ( provided, however, that such
Permitted Assignee agrees in writing to be bound by the terms of this
Agreement), whereupon such Permitted Assignee shall be deemed to be a Holder for
all purposes of this Agreement. Subject to the preceding sentence, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and all successors to Lionsgate and the Holders.

     10.3 Amendments; Waivers. Subject to Section 10.4, (a) any provision of
this Agreement affecting a party may be amended or modified only by a written
agreement signed by each such affected party and (b) no provision of this
Agreement affecting a party may be waived except pursuant to a writing signed by
each such affected party.

     10.4 MHR Representative. Lionsgate shall be entitled to rely upon the
written communications of the MHR Representative, acting on behalf of any
Holder, relating to matters addressed in this Agreement as communications of the
Holders, including, without limitation, elections by Holders to exercise
registration rights and any amendments, waivers or consents made pursuant to
this Agreement. Any notice or communication delivered to the MHR Representative
shall be deemed to have been delivered to each Holder for all purposes hereof.
Each of the Holders shall use their reasonable efforts to conduct all written
communications to Lionsgate pursuant to this Agreement through the MHR
Representative.

     10.5 Calculations of Beneficial Ownership. All calculations of beneficial
ownership for purposes of this Agreement shall be calculated in accordance with
Rule 13(d) of the Exchange Act, as amended from time to time.

     10.6 No Third Party Beneficiaries. This Agreement is not intended to and
shall not confer any rights or remedies on any persons that are not party hereto
other than as expressly set forth in Section 7.5(c), Article VII and
Section 10.4.

     10.7 Injunctive Relief. It is hereby agreed and acknowledged that it will
be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

     10.8 Termination of Registration Rights; Survival. All rights granted to
Holders under this Agreement shall terminate on the first anniversary of the
date that the MHR Group both (a) beneficially owns in the aggregate less than
11,703,209 Common Shares (which amount, for the avoidance of doubt, represents
approximately 10% of the Common Shares outstanding as disclosed in Lionsgate’s
Form 10-K for the fiscal year ended March 31, 2009), subject to equitable
adjustment for any stock splits, stock dividends, combinations, reorganizations
or similar events, so long as such number of Common Shares (as adjusted)
beneficially owned represents less than 10% of the Common Shares outstanding at
that time, and

26



--------------------------------------------------------------------------------



 



(y) ceases to have a designated representative on the Board of Directors of
Lionsgate. The provisions of Articles VII, VIII and X shall survive any
termination of this Agreement.

     10.9 Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

     10.10 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

     10.11 Headings. The headings used in this Agreement are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Agreement.

     10.12 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
EXCLUSIVELY BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK. Each party to this Agreement hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and hereby expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 10.1 hereof, such service to become effective ten (10) days
after such mailing.

     10.13 Counterparts and Facsimile Execution. This Agreement may be executed
in any number of counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute one and the same instrument. This Agreement may be executed by
facsimile signatures.

     10.14 Entire Agreement. Except for that certain letter agreement by and
between Mark H. Rachesky, M.D. and Lionsgate, dated July 9, 2009 (other than
paragraphs (a) through (e) of such letter agreement), this Agreement
(i) embodies the entire agreement and understanding between Lionsgate and the
Holders in respect of the subject matter contained herein and (ii) supersedes
all prior agreements and understandings between the parties with respect to the
subject matter of this Agreement.

     10.15 Further Assurances. Each of the parties hereto shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
[Remainder of page intentionally left blank.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

            LIONS GATE ENTERTAINMENT CORP.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:   EVP and
General Counsel     

            MHR CAPITAL PARTNERS MASTER ACCOUNT LP
MHR CAPITAL PARTNERS (100) LP
By: MHR Advisors LLC
Its: General Partner       By:   /s/ Hal Goldstein         Name:   Hal
Goldstein        Title:   Vice President     

            MHR INSTITUTIONAL PARTNERS II LP
MHR INSTITUTIONAL PARTNERS IIA LP
By: MHR Institutional Advisors II LLC
Its: General Partner        By:   /s/ Hal Goldstein         Name:   Hal
Goldstein        Title:   Vice President     

            MHR INSTITUTIONAL PARTNERS III LP
By: MHR Institutional Advisors III LLC
Its: General Partner         By:   /s/ Hal Goldstein         Name:   Hal
Goldstein        Title:   Vice President     

            MHR FUND MANAGEMENT LLC
      By:   /s/ Hal Goldstein         Name:   Hal Goldstein        Title:  
Managing Principal     

28



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF DISTRIBUTION
     The selling securityholders, or their pledgees, donees, transferees, or any
of their successors in interest selling shares received from a named selling
securityholder as a gift, partnership distribution or other non-sale-related
transfer after the date of this prospectus (all of whom may be selling
securityholders), may sell the securities from time to time on any stock
exchange or automated interdealer quotation system on which the securities are
listed, in the over-the-counter market, in privately negotiated transactions or
otherwise, at fixed prices that may be changed, at market prices prevailing at
the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling securityholders may sell the securities by one
or more of the following methods, without limitation:

  (a)   block trades in which the broker or dealer so engaged shall attempt to
sell the securities as agent but may position and resell a portion of the block
as principal to facilitate the transaction;

  (b)   purchases by a broker or dealer as principal and resale by the broker or
dealer for its own account pursuant to this prospectus;

  (c)   an exchange distribution in accordance with the rules of any stock
exchange on which the securities are listed;

  (d)   ordinary brokerage transactions and transactions in which the broker
solicits purchases;

  (e)   privately negotiated transactions;

  (f)   short sales;

  (g)   through the writing of options on the securities, whether or not the
options are listed on an options exchange;

  (h)   through the distribution of the securities by any selling securityholder
to its partners, members or stockholders;

  (i)   one or more underwritten offerings on a firm commitment or best efforts
basis; and

  (j)   any combination of any of these methods of sale.

     The selling securityholders may also transfer the securities by gift. The
issuer does not know of any arrangements by the selling securityholders for the
sale of any of the securities.
     The selling securityholders may engage brokers and dealers, and any brokers
or dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling securityholder.

 



--------------------------------------------------------------------------------



 



Broker-dealers may agree with a selling securityholder to sell a specified
number of the securities at a stipulated price per security. If the
broker-dealer is unable to sell securities acting as agent for a selling
securityholder, it may purchase as principal any unsold securities at the
stipulated price. Broker-dealers who acquire securities as principals may
thereafter resell the securities from time to time in transactions on any stock
exchange or automated interdealer quotation system on which the securities are
then listed, at prices and on terms then prevailing at the time of sale, at
prices related to the then-current market price or in negotiated transactions.
Broker-dealers may use block transactions and sales to and through
broker-dealers, including transactions of the nature described above. The
selling securityholders may also sell the securities in accordance with Rule 144
under the Securities Act of 1933, as amended, rather than pursuant to this
prospectus, regardless of whether the securities are covered by this prospectus.
     From time to time, one or more of the selling securityholders may pledge,
hypothecate or grant a security interest in some or all of the securities owned
by them. The pledgees, secured parties or persons to whom the securities have
been hypothecated shall, upon foreclosure in the event of default, be deemed to
be selling securityholders. As and when a selling securityholder takes such
actions, the number of securities offered under this prospectus on behalf of
such selling securityholder shall decrease. The plan of distribution for that
selling securityholder’s securities shall otherwise remain unchanged. In
addition, a selling securityholder may, from time to time, sell the securities
short, and, in those instances, this prospectus may be delivered in connection
with the short sales and the securities offered under this prospectus may be
used to cover short sales.
     To the extent required under the Securities Act of 1933, as amended, the
aggregate amount of selling securityholders’ securities being offered and the
terms of the offering, the names of any agents, brokers, dealers or underwriters
and any applicable commission with respect to a particular offer shall be set
forth in an accompanying prospectus supplement. Any underwriters, dealers,
brokers or agents participating in the distribution of the securities may
receive compensation in the form of underwriting discounts, concessions,
commissions or fees from a selling securityholder and/or purchasers of selling
securityholders’ securities for whom they may act (which compensation as to a
particular broker-dealer might be in excess of customary commissions).
     The selling securityholders and any underwriters, brokers, dealers or
agents that participate in the distribution of the securities may be deemed to
be “underwriters” within the meaning of the Securities Act of 1933, as amended,
and any discounts, concessions, commissions or fees received by them and any
profit on the resale of the securities sold by them may be deemed to be
underwriting discounts and commissions.
     A selling securityholder may enter into hedging transactions with
broker-dealers and the broker-dealers may engage in short sales of the
securities in the course of hedging the positions they assume with that selling
securityholder, including, without limitation, in connection with distributions
of the securities by those broker-dealers. A selling securityholder may enter
into option or other transactions with broker-dealers that involve the delivery
of the securities offered hereby to the broker-dealers, who may then resell or
otherwise transfer those securities. A selling securityholder may also loan or
pledge the securities offered hereby to a broker-dealer

2



--------------------------------------------------------------------------------



 



and the broker-dealer may sell the securities offered hereby so loaned or upon a
default may sell or otherwise transfer the pledged securities offered hereby.
     A selling securityholder may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the selling securityholder or borrowed from the selling
securityholder or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the selling
securityholder in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions shall be an
underwriter and, if not identified in this prospectus, shall be identified in
the applicable prospectus supplement (or a post-effective amendment).
     The selling securityholders and other persons participating in the sale or
distribution of the securities shall be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling securityholders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934 may apply to sales of securities in the market and to the activities of
the selling securityholders and their affiliates. Furthermore, Regulation M may
restrict the ability of any person engaged in the distribution of the securities
to engage in market-making activities with respect to the particular securities
being distributed for a period of up to five business days before the
distribution. These restrictions may affect the marketability of the securities
and the ability of any person or entity to engage in market-making activities
with respect to the securities.
     The issuer has agreed to indemnify in certain circumstances the selling
securityholders and any brokers, dealers and agents (who may be deemed to be
underwriters), if any, of the securities covered by the registration statement,
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The selling securityholders have agreed to indemnify the
issuer in certain circumstances against certain liabilities, including
liabilities under the Securities Act of 1933, as amended.
     The issuer agreed to register the securities under the Securities Act of
1933, as amended, and to keep the registration statement of which this
prospectus is a part effective for a specified period of time. The issuer has
generally agreed to pay all expenses in connection with this offering, including
the fees and expenses of counsel of the selling securityholders, but not
including any underwriting discounts, concessions, commissions or fees of the
selling securityholders or any applicable transfer taxes.
     The issuer shall not receive any proceeds from sales of any securities by
the selling securityholders.
     The issuer cannot assure you that the selling securityholders shall sell
all or any portion of the securities offered hereby.

3



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Number of         Registrable Name of Holder/Additional
Holder   Address of Holder/Additional Holder   Securities Held
MHR Capital Partners Master Account LP
  40 West 57th Street, 24th Floor
New York, NY 10019     2,370,023  
 
           
MHR Capital Partners (100) LP
  40 West 57th Street, 24th Floor
New York, NY 10019     316,650  
 
           
MHR Institutional Partners II LP
  40 West 57th Street, 24th Floor
New York, NY 10019     2,352,223  
 
           
MHR Institutional Partners IIA LP
  40 West 57th Street, 24th Floor
New York, NY 10019     5,925,953  
 
           
MHR Institutional Partners III LP
  40 West 57th Street, 24th Floor
New York, NY 10019     12,200,429  
 
           

4